SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

649
TP 16-02045
PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


IN THE MATTER OF LEONIDAS SIERRA, PETITIONER,

                      V                                           ORDER

DONALD E. VENETTOZZI, DIRECTOR, INMATE
DISCIPLINE, NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENT.


LEONIDAS SIERRA, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Mark H.
Fandrich, A.J.], entered November 2, 2016) to review a determination
of respondent. The determination found after a tier III hearing that
petitioner had violated an inmate rule.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court